
	
		I
		111th CONGRESS
		1st Session
		H. R. 2570
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Edwards of
			 Maryland (for herself, Mr.
			 Grijalva, Mr. Lewis of
			 Georgia, Ms. Pingree of
			 Maine, Mr. Carson of
			 Indiana, Ms. Waters,
			 Mr. Hare, Ms. Clarke, Ms.
			 Sutton, Mr. Butterfield,
			 Mr. Johnson of Georgia,
			 Mr. McGovern,
			 Ms. Woolsey,
			 Ms. Lee of California,
			 Ms. Watson,
			 Ms. McCollum,
			 Ms. DeLauro,
			 Mr. Connolly of Virginia,
			 Mr. Moran of Virginia,
			 Mr. Ellison, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to
		  establish a base minimum wage for tipped employees.
	
	
		1.Short titleThis Act may be cited as the
			 Working for Adequate Gains for
			 Employment in Services Act or WAGES Act.
		2.Base minimum wage
			 for tipped employeesSection
			 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is
			 amended by adding before the semicolon the following:
			
				, except that, for purposes of this paragraph,
			 the cash wage paid such employee shall be not less than—(A)$3.75 an hour beginning 90 days after the
				date of enactment of the Working for Adequate
				Gains for Employment in Services Act;
				(B)$5.00 an hour
				beginning July 1, 2011; and
				(C)beginning on July
				1, 2012 and adjusted as necessary thereafter, 70 percent of the wage in effect
				under section 6(a)(1) but in no case less than $5.50 an
				hour.
				.
		3.Publication of
			 noticeSection 6 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the
			 following:
			
				(h)Not later than 10 days prior to the
				effective date of any increase in the minimum wage for tipped employees in
				accordance with section 3(m)(1), the Secretary shall publish (in the Federal
				Register and on the Internet website of the Department of Labor) a notice
				announcing the amount of the adjusted
				wage.
				.
		
